Citation Nr: 0618006	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-23 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for migraine headaches.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claims.

The claim of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.


FINDING OF FACT

The 50 percent disability rating assigned for the veteran's 
service-connected migraine headache disability is the maximum 
schedular evaluation available under the rating schedule.

CONCLUSION OF LAW

The criteria for a schedular rating in excess of 50 percent 
rating for migraine headaches have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in October 2002.  The veteran was told 
of the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional letters were sent in February 2003 and 
September 2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in November 2002 and September 2003.  The duty 
to notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Migraine headaches

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Migraine headaches are evaluated under the criteria set forth 
at 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this 
provision, migraine headaches with characteristic prostrating 
attacks averaging one in two months over the last several 
months warrant a 10 percent rating.  A 30 percent rating is 
warranted for migraine headaches manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A maximum 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.

As set forth above, the veteran is currently in receipt of a 
50 percent rating for migraine headaches.  This is the 
maximum rating available for migraine headaches pursuant to 
Diagnostic Code 8100.  There is no provision for a higher 
rating for migraine headaches in the Rating Schedule, and no 
evidence that the veteran's disability is more appropriately 
evaluated under another Diagnostic Code.  Thus, a schedular 
rating in excess of 50 percent for migraine headaches is 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430  (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law).

The issues of entitlement to an extraschedular evaluation for 
migraine headaches pursuant to 38 C.F.R. § 3.321(b)(1) and 
TDIU are remanded to the RO for further development.  

As such, the preponderance of the evidence is against a 
rating higher than 50 percent for the veteran's migraine 
headaches.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a schedular rating in excess of 50 percent for 
migraine headaches is denied.


REMAND

A remand is required in this case.  Although the Board 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

During the November 2002 VA neurological examination, the 
veteran stated that he tried to work after service, but could 
not continue to work on a regular basis due to his headaches.  
He quit his last job in 1984 and had not returned to work 
since.  The examiner noted that the veteran was free from 
headaches only one or two days a week and when he had a 
headache, they lasted between two to three hours, but would 
sometimes last the whole day.  When he had a headache, he 
would have to lie down in bed and would be incapacitated and 
unable to function.  He was diagnosed as having chronic 
headaches of migraine type since 1968, more or less stable in 
the same condition.  

During the September 2003 VA neurological examination, the 
examiner noted the same symptoms as the November 2002 
examiner.  The examiner also noted in the veteran's medical 
history that he tried to work in a tree service company for 
one month, but was unable to hold on to the job because of 
his headaches.  Since then, he had not worked and remained 
disabled for the rest of his life.  The examiner also noted 
that the veteran's headaches occurred more or less on a daily 
basis and he had not been headache free for more than three 
days in the past.  

The RO addressed the issue of entitlement to an 
extraschedular evaluation for migraine headaches pursuant to 
38 C.F.R. § 3.321(b)(1) and the veteran has submitted a claim 
for TDIU as he contends that his service-connected disability 
prevents his from working.  However, none of the VA 
examinations on file contain a discussion or medical opinion 
as to the likelihood that the veteran's service-connected 
disability render him unemployable.  As the medical evidence 
shows that the veteran's service connected disability occurs 
almost on a daily basis and is incapacitating, this issue 
must be remanded in order to obtain a medical opinion on the 
veteran's employability.  

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the severity of his service-connected 
disability.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
examiner should so indicate in the 
report.  The examiner should perform any 
tests or studies deemed necessary for an 
accurate assessment.

The examiner should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected disability.  An opinion should 
also be rendered as to the overall effect 
of the disability on the veteran's 
ability to obtain and retain employment, 
that is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment.  Consideration may be given 
to the veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities.  The examiner should 
outline the rationale for any opinion 
expressed.

2.  Then, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


